UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 3, 2011 LIN TV Corp. (Exact Name of Registrant as Specified in Charter) Delaware 001-31311 05-0501252 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One West Exchange Street, Suite5A, Providence, Rhode Island 02903 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code: (401) 454-2880 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 — Results of Operations and Financial Condition. On November 3, 2011, LIN TV Corp. issued a press release announcing its financial results for the quarter endedSeptember 30, 2011. A copy of this press release has been furnished with this Current Report on Form 8-K as Exhibit 99.1. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” under the Securities Exchange Act of 1934 (the “Exchange Act”) nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act except as expressly set forth by specific reference in such a filing. Item9.01 — Financial Statements and Exhibits. (d) Exhibits. See Exhibit Index attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LIN TV Corp. Date:November 3, 2011 By:/s/ Nicholas N. Mohamed Name: Nicholas N. Mohamed Title: Vice President Controller Exhibit Index Exhibit No. Description Press Release, datedNovember 3, 2011
